Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is BUSNAINA (WO 2016094384). BUSNAINA teaches a method for preparing a semiconducting film (the nanoelements can be… semiconducting carbon nanotubes, pg. 9 In. 19-21) comprising: providing a liquid-liquid interface of a first solvent and a second solvent, wherein the first solvent is polar and the second solvent is non-polar (polar/nonpolar solvent interface, pg. 8 In. 21); providing particles in a third solvent in the form of a dispersion (nanoelements are typically dispersed in the nonpolar solvent...mixtures of nonpolar solvents can be employed, pg. 11 In. 15-21), i.e. wherein the third solvent is miscible with either the first or second solvent; obtaining an assembly of particles at the liquid-liquid interface (the monolayer, which is positioned at a polar/nonpolar solvent interface, pg. 8 In. 20-21); bringing the assembly of particles at the liquid-liquid interface into contact with a flexible substrate (withdrawal of the monolayer...at a gentle angle on the surface of a substrate drawn up through the interface, pg. 8 In. 20-22; flexible polyimide, pg. 9 In. 29); wherein the solvents are immiscible and their densities are different (two-phase systems are generally formed by layering a less dense solvent over a denser solvent with which it is immiscible, pg. 10 In. 17-19); wherein a surface pressure applied to the assembly of particles is inherent to the process because the solvent on top of the interface would have a weight and/or the process is not performed in a vacuum. The prior art does not teach or suggest the method as claimed wherein a dispersion of particles in a third solvent is injected at a provided liquid-liquid interface of a first and second solvent to form an assembly of particles at the interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712